Citation Nr: 0821327	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  05-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1997 to 
February 1998 and from January 2003 to August 2003.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  There is competent and credible evidence that the veteran 
has current  
sensorineural bilateral hearing loss.

2.  Service records reveal that the veteran engaged in combat 
during active service as part of Operation Enduring 
Freedom/Iraqi Freedom from January to August 2003.    

3.  There is competent evidence that the veteran's current 
bilateral hearing loss is related to combat-related noise 
exposure during active service in 2003.


CONCLUSION OF LAW

The veteran's current bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.304(d), 3.307(a)(3), 3.309 
(2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
as to the service connection issue is not required, and 
deciding the appeal at this time is not prejudicial to the 
veteran.  Although the record reflects that the RO has not 
provided notice with respect to the downstream initial 
disability rating and effective-date elements of the claim, 
as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007), the RO will have the opportunity to provide the 
veteran this additional notice when implementing the Board's 
decision granting service connection and preparing to assign 
the initial rating and effective date for the disability.  In 
this way, no harm will come to the veteran.

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 
38 U.S.C.A. § 1154(b) do not establish a presumption of 
service connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in service, but not a basis to link the injury 
etiologically to the current condition.  Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  Service connection 
by way of the combat presumption may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that his current bilateral hearing loss 
resulted from exposure to loud noise during service in 2003, 
when he served overseas as part of Operation Enduring 
Freedom/Iraqi Freedom.  He does not allege any hearing loss 
stemming from his first period of service in 1997 and 1998; 
regardless, no hearing loss is shown by service treatment 
records (STRs) at that time.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, although a recent examination report 
stated that audiogram results as to the existence of hearing 
loss are "inconclusive", medical records and test results, 
viewed as a whole, support the veteran's assertion that he 
has current bilateral hearing loss.  First, results from a 
January 2004 audiogram from the veteran's employer showed 
pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
35
40
45
45
45
LEFT
55
60
60
70
65

Subsequently, in February 2004, a VA audiologist performed 
another audiogram, indicating that the test results 
demonstrate mild sensorineural hearing loss in the right ear 
and mild to moderate sensorineural hearing loss in the left 
ear.   Following this examination, the veteran was fitted 
with hearing aids, which in itself confirms his hearing loss.

A May 2004 VA examination also showed bilateral hearing loss, 
according to VA standards:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
35
35
35
LEFT
25
45
45
45
40

The fact that three audiograms, conducted within months of 
each other, show evidence of bilateral hearing loss within VA 
standards, and the fact that the veteran wears a hearing aid, 
is sufficient proof that the veteran has current bilateral 
hearing loss.

The veteran contends that he incurred bilateral hearing loss 
as a result of noise exposure suffered during service in Iraq 
in 2003.  A review of the veteran's STRs confirms that he 
served in Iraq as part of Operation Enduring Freedom/Iraqi 
Freedom from January to August 2003.  In his STRs dated in 
June and July 2003, the veteran indicated that during 
service, he was exposed to loud noise from various equipment, 
weapons, explosives, and aircraft.  His DD Form 214 also 
reflects various awards and decorations, including the Combat 
Action Ribbon and the Presidential Unit Citation.  Thus, the 
Board presumes the veteran engaged in combat in service such 
that his lay statements and testimony are sufficient to show 
the occurrence of combat-related high noise trauma.  See 38 
U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

As part of his claim, the veteran also must present evidence 
etiologically linking his current bilateral hearing loss to 
active military service.  In this vein, there is evidence in 
the veteran's records showing hearing loss during service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  A review 
of the veteran's STRs shows a provisional diagnosis of 
hearing loss in July 2003, as well as complaints of hearing 
loss or difficulty hearing in a June 2003 post-deployment 
assessment.  Further, the veteran continued to experience 
symptoms of hearing loss after service and was diagnosed with 
bilateral hearing loss only four months after service, 
subsequently being fitted for hearing aids.  In this regard, 
the veteran is competent to report symptoms of hearing loss 
he experienced during and after service.  38 C.F.R. 
§ 3.159(a)(2).  It should also be noted that the veteran was 
granted service connection for tinnitus for the same period 
of service in a June 2004 RO rating decision denying service 
connection to hearing loss.  In view of the facts presented, 
it is clear that the veteran's bilateral hearing loss was 
incurred in service in 2003 as a result of combat-related 
noise exposure, with continuity of symptoms clearly 
demonstrated thereafter.  There is simply no evidence of any 
other pre- or post-service intercurrent cause. 

Although the audiologist in the May 2004 VA examination 
opined that the veteran's hearing loss did not result from 
his military service and that final results of the audiogram 
were "inconclusive" regarding current hearing loss, it 
should be noted that in assessing evidence, the failure of a 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (failure of physician to provide a basis for his 
opinion goes to weight of the evidence).  The Court also has 
pointed out that neither an absolutely accurate determination 
of etiology nor a definite or obvious etiology is a condition 
precedent to granting service connection.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  In this case, the 
examining audiologist did not provide any alternate 
explanation for the veteran's hearing loss at such a young 
age.  Further, the opinion that there was no evidence of 
hearing loss until after service was contrary to evidence 
shown in the STRs dated in 2003.  Overall, this opinion is 
entitled to limited probative value as it is not supported by 
the service and post-service medical evidence of record.  

In summary, evidence shows current bilateral hearing loss 
that was diagnosed during service and within one year after 
the veteran's separation from his period of combat service in 
2003.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(3).  
Moreover, post-service treatments and diagnoses are 
sufficiently similar and close in time to the in-service 
complaints and provisional diagnosis to demonstrate 
continuity, and adequate to award service connection for 
sensorineural bilateral hearing loss.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. 494-97.  Thus, the Board concludes that 
based on these medical findings, and with resolution of doubt 
in the veteran's favor service connection for bilateral 
hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


